84 U.S. 590 (1873)
17 Wall. 590
HARRELL
v.
BEALL, ASSIGNEE.
Supreme Court of United States.

*591 Harrell, propriâ personâ, argued his case, orally, and filed a brief of his own, and also one of Mr. A.T. Akerman.
No opposing counsel.
Mr. Justice MILLER delivered the opinion of the court.
The appellant has furnished a brief and an oral argument which have received the attentive consideration of the court. There is no appearance here for the appellee, and this has made us more careful in the examination of the record.
The question is wholly one of the weight of evidence, involving no controverted proposition of law; and the pressure of business on this court will not justify us in reproducing in our opinion the facts on which our judgments rest in such cases. It must suffice to say that we are convinced that the sale to Echols was a barefaced fraud, and that if the appellee did not know it when he purchased of Echols it was because he intentionally shut his eyes to the truth, and that he had such notice and information as made it his duty to inquire further, and that the slightest effort by him in that direction would have discovered the whole fraud.
Such were the views on which the decree below was founded, and it is accordingly
AFFIRMED.
Dissenting, Mr. Justice DAVIS.